              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 1 of 14




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 514-8095
       Facsimile: (202) 616-8470
11
       Email: Christopher.Healy@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   ) DEFENDANTS’
19
                                                ) OPPOSITION TO PLAINTIFF’S
20   WILLIAM P. BARR, Attorney                  ) MOTION CHALLENGING
     General of the United States, et al.,      ) DEFENDANTS’ PRIVILEGE
21                                              ) DESIGNATIONS
22         Defendants.                          )
                                                )
23   __________________________________________)  Hon. Yvonne Gonzalez Rogers
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                     0
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 2 of 14




 1                                                INTRODUCTION
 2           Plaintiff has moved to compel a sample of twenty unclassified documents that Plaintiff
 3   contends have not been properly protected under the deliberative process, attorney-client, and
 4   work product privileges. Twitter’s Mot. Challenging Defs.’ Priv. Designations, (Pls.’ Mot.)
 5   ECF No. 258. The majority of the documents Plaintiff moves to compel are internal emails
 6   between DOJ and FBI attorneys discussing the government’s response to Twitter’s request for
 7   the FBI to review Twitter’s proposed draft Transparency Report, after Twitter had threatened
 8   publically to file a First Amendment suit. See Declaration of Cecilia O. Bessee, Acting Deputy
 9   General Counsel, Litigation Branch, Office of the General Counsel, Federal Bureau of
10   Investigation, ¶ 4 (Feb. 28, 2019), attached as Ex. A.
11           As explained by Cecilia Bessee, the Acting General Counsel of the Litigation Branch in
12   the FBI’s Office of the General Counsel, the release of these documents would harm the ability
13   of Government attorneys to discuss their views and engage in the kind of candid discussion
14   necessary to provide critical legal and operational advice. See Decl. ¶ 7. They were prepared
15   and maintained in confidence. See id. Each of these documents was prepared within the context
16   of anticipated or pending litigation, given that Twitter had threatened to sue publicly as early as
17   Feb. 6, 2014. See id. ¶ 4. (citing Posting of Jeremy Kessel to Twitter Blog, Fighting for more
18   #transparency, https://blog.twitter.com/official/en_us/a/2014/fighting-for-more-
19   transparency.html, (Feb. 6, 2014); Julian Hattem, Twitter threatens to sue Obama
20   administration, The Hill, Feb. 6, 2014, https://thehill.com/policy/technology/197646-twitter-
21   considers-legal-fight-to-disclose-docs; Twitter Threatens to Sue Obama Administration Over
22   Gov’t Surveillance Requests, CBS Local Washington, DC, Feb. 6, 2014,
23   https://washington.cbslocal.com/2014/02/06/twitter-threatens-to-sue-obama-administration-over-
24   govt-surveillance-requests).
25           As such, the documents have been validly protected by the deliberative process privilege,
26   the attorney client privilege, and under the work product doctrine.1 Moreover, Twitter has not
27           1
               Plaintiff notes in its Motion several inconsistencies and inaccuracies in the redactions
28   within documents that do not pertain to Twitter’s draft Transparency Report. See Pl.’s Mot. at 4.
     In their document production, Defendants produced more than 29,000 pages of documents to
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                1
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 3 of 14




 1   demonstrated any need that would override these privileges. For these reasons, this motion
 2   should be denied in full.
 3                                                 BACKGROUND
 4           Plaintiff in this action seek to disclose information in a draft Transparency Report
 5   regarding specific details of national security legal process Plaintiff received during 2013,
 6   beyond the disclosures permitted under the USA FREEDOM Act. See generally Case Mgmt.
 7   Statement, ECF. No. 244. On July 6, 2017, this Court denied Defendants’ motion for summary
 8   judgment, concluding that “the Government has not yet made a sufficient showing” that the draft
 9   Transparency Report cannot lawfully be published because it contains classified information,
10   disclosure of which could reasonably be expected to cause harm to national security, and ordered
11   discovery. Order Denying Government’s Mot. for Summ. J. Without Prejudice; Granting
12   Twitter’s Mot. For Order Directing Defendants to Expedite Security Clearance (“July 6, 2017
13   Order”), ECF. No. 172 at 21. The parties agreed that discovery would proceed separately with
14   respect to documents from the Government’s unclassified, SECRET and TOP SECRET systems.
15   See Case Mgmt. Statement. at 10-12. Plaintiff now moves to compel the production of 20
16   unclassified so-called “Bellweather Documents” which Plaintiff selected from Defendants’
17   privilege logs—it challenges the assertion of the deliberative process privilege, attorney-client
18   privilege, and work product privilege over those documents. See generally Pls.’ Mot.2
19
20
21
22
23
     Plaintiff within a very short time frame, and had multiple persons working on redactions at once.
24
     Although regrettable, it is inevitable that there would be occasional inconsistencies or errors
25   within the redactions given judgment calls being made by different individuals with respect to
     particular documents. None of the examples Plaintiff points out give reason to believe that the
26   government has asserted any privilege over-broadly or incorrectly, as Plaintiff contends.
             2
               As to three of those twenty documents, Samples 18–20, Defendants have determined
27
     that those documents should be reprocessed and disclosed to the Plaintiff subject to the
28   Protective Order governing these proceedings. Defendants are reprocessing those materials and
     will produce them to the Plaintiff as quickly as practicable.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                              2
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 4 of 14




 1                                                   ARGUMENT
 2       I.       The Deliberative Process Privilege Has Been Validly Asserted With Respect to
                  the Documents.
 3
              The deliberative process privilege serves to encourage open and frank discussion by
 4
     government agencies when formulating and discussing matters of policy. See Dep’t of Interior v.
 5
     Klamath Water Users Protective Ass’n, 532 U.S. 1, 8–9 (2001) (“The deliberative process
 6
     privilege rests on the obvious realization that officials will not communicate candidly among
 7
     themselves if each remark is a potential item of discovery and front page news, and its object is
 8
     to enhance ‘the quality of agency decisions by protecting open and frank discussion among those
 9
     who make them within the government.’” (quoting NLRB v. Sears, Roebuck & Co, 421 U.S. 132,
10
     151 (1975)) (internal citation omitted)); United States v. Nixon, 418 U.S. 683, 705 (1974)
11
     (“Human experience teaches that those who expect public dissemination of their remarks may
12
     well temper candor with a concern for appearance and for their own interests to the detriment of
13
     the decisionmaking process.”).
14
              If such discussions were made public, “‘frank discussion of legal or policy matters’ in
15
     writing might be inhibited . . . [and] the decisions and policies formulated would be the poorer as
16
     a result.” See Sears, Roebuck, & Co., 421 U.S. at 150 (internal quotations and citation omitted).
17
     The privilege thus protects “predecisional memoranda prepared in order to assist an agency
18
     decisionmaker in arriving at his decision,” Renegotiation Bd. v. Grumman Aircraft Eng’g Corp.,
19
     421 U.S. 168, 184 (1975), and “allows the government to withhold documents and other
20
     materials that would reveal ‘advisory opinions, recommendations and deliberations comprising
21
     part of a process by which governmental decisions and policies are formulated.’” In re Sealed
22
     Case, 121 F.3d 729, 737 (D.C. Cir. 1997) (per curiam) (quoting Carl Zeiss Stiftung v. V.E.B.
23
     Carl Zeiss, Jena, 40 F.R.D. 318, 324 (D.D.C. 1966), aff'd, 384 F.2d 979 (D.C. Cir. 1967)). The
24
     documents at issue in Plaintiff’s Motion present exactly the kinds of opinions, recommendations,
25
     and deliberations that the privilege is meant to protect. For this reason, this information should
26
     not be disclosed.
27
              In order to fall within the scope of the deliberative process privilege, government
28
     information must be both pre-decisional and form part of “deliberative process.” Maricopa
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                               3
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
               Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 5 of 14




 1   Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1089, 1093 (9th Cir. 1997) (citing Sears, Roebuck &
 2   Co., 421 U.S. at 151-52). “A ‘predecisional’ document is one ‘prepared in order to assist an
 3   agency decisionmaker in arriving at his decision,’ and may include ‘recommendations, draft
 4   documents, proposals, suggestions, and other subjective documents which reflect the personal
 5   opinions of the writer rather than the policy of the agency.’” Id. at 1093 (quoting Assembly of
 6   State of Cal. v. U.S. Dep’t of Commerce, 968 F.2d 916, 921 (9th Cir. 1992)).
 7             A pre-decisional document need not relate to a specific policy or decision—the Supreme
 8   Court has made clear that the applicability of the common law deliberative process privilege
 9   does not “turn[] on the ability of an agency to identify a specific decision in connection with
10   which a memorandum is prepared.” Sears, Roebuck & Co., 421 U.S. at 151 n.18. As the D.C.
11   Circuit has noted, “[a]ny requirement of a specific decision after the creation of the document
12   would defeat the purpose of the [privilege].” Access Reports v. Dep’t of Justice, 926 F.2d 1192,
13   1196 (D.C. Cir. 1991) (emphasis omitted). To establish information as “deliberative,” an agency
14   withholding material pursuant to that privilege in civil litigation “must establish what
15   deliberative process is involved.” Hinckley v. United States, 140 F.3d 277, 284 (D.C. Cir. 1998)
16   (quotation marks and citation omitted).
17             A predecisional document is part of the “deliberative process,” if “the disclosure of [the]
18   materials would expose an agency’s decisionmaking process in such a way as to discourage
19   candid discussion within the agency and thereby undermine the agency’s ability to perform its
20   functions.” Maricopa, 108 F.3d at 1093 (9th Cir. 1997). This inquiry focuses on “the effect of
21   the materials’ release”—namely, whether disclosure “would expose an agency’s decision-
22   making process in such a way as to discourage candid discussion within the agency and thereby
23   undermine the agency’s ability to perform its functions.” Assembly of the State of Cal., 968 F.2d
24   at 921.
25             The deliberative process privilege may be asserted by the “head of the department” or
26   “supervisory personnel . . . of sufficient rank.” Landry v. FDIC, 204 F.3d 1125, 1135–36 (D.C.
27   Cir. 2000) (“it would be counterproductive to read ‘head of the department’ in the narrowest
28   possible way”). Here, Acting Deputy General Counsel Bessee has submitted a detailed

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                  4
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 6 of 14




 1   declaration describing exactly what kinds of deliberations are encompassed within the
 2   documents. See Bessee Decl., at 4-25 (describing deliberative information). The declaration
 3   describes, document by document, in as much painstaking care and detail as possible without
 4   revealing the privileged information itself, exactly what the deliberative information entails and
 5   why the information is deliberative. See id. Each of the documents that has been protected by
 6   the deliberative process privilege is information that was pre-decisional and a part of the
 7   deliberative process of the agency—its disclosure would be reasonably expected to chill candid
 8   discussion on such issues in the future. Id. ¶ 7. As Acting Deputy GC Bessee describes, the
 9   ability of government personnel to “openly discuss their views and engage in the candid give-
10   and-take among each other and with their client . . . is essential to their ability to render high
11   quality legal advice and representation, and, in turn, to facilitate the FBI’s lawful execution of its
12   operational mission.” Id.
13           Plaintiff, citing to the Ninth Circuit in Carter and the D.C. Circuit in Tax Analysts, claims
14   that the redacted information found within these documents can be protected by the deliberative
15   process privilege only if the documents involve deliberations prior to the ODNI’s
16   declassification of certain quanta of aggregate data regarding the government’s use of national
17   security process, instead of deliberations regarding the application of that declassification to
18   Twitter’s request for the FBI to review its proposed Transparency Report. See Pls.’ Mot. at 5-6
19   (citing Carter v. Dep’t of Commerce, 307 F.3d 1084, 1089–90 (9th Cir. 2002); Tax Analysts v.
20   IRS, 117 F. 3d 607, 617 (D.C. Cir. 1997)). But Plaintiff clearly misinterprets the holding of both
21   cases. In Carter, the Ninth Circuit held that statistically adjusted census data from the sub-
22   national level could not be protected as deliberative, because the data itself had not contributed to
23   the agency’s decision-making regarding which kinds of data to release, but were instead
24   “prepared solely for the purpose of post-decision dissemination.” Carter, 307 F.3d at 1089. The
25   case thus stands for the perfectly logical conclusion that the results of an agency’s
26   deliberations—in that case, adjusted census data—cannot be protected as deliberative, because
27   they are not pre-decisional.
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                               5
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 7 of 14




 1           From one misinterpretation Plaintiff draws another. In Tax Analysts, the court
 2   determined that the deliberative process privilege did not apply to Field Service Advice
 3   Memoranda (“FSA”s), which were formal interpretive memoranda drafted by the Office of Chief
 4   Counsel for the IRS in response to requests from IRS field analysts, revenue officers and appeals
 5   agents. See Tax Analysts, 117 F.3d at 609. Each FSA contained “a statement of issues, a
 6   conclusions section, a statement of facts, and a legal analysis section.” Id. The court found that
 7   the FSAs could not be protected as deliberative because they were not pre-decisional: the FSAs
 8   were “considered statements of the agency’s legal position” that constituted a “body of coherent,
 9   consistent interpretations of the federal tax laws nationwide.” Wary of creating a “body of secret
10   law,” the court found that the agency could not protect the FSAs. Id. at 617.
11           Neither case holds, or even suggests, the legal conclusion Plaintiff proffers: that an
12   agency’s deliberations prior to applying a formal policy to a particular entity may not be
13   protected by the deliberative process privilege. See Pls.’ Mot. at 5-6. Indeed, such a conclusion
14   would fly in the face of the policy rationale underlying the privilege—if an agency’s
15   deliberations could only be protected when they create interpretive rules, but not when it
16   adjudicates those rules in particular instances, the privilege would cease to meaningfully protect
17   frank discussion wherever actual entities were to be affected by a policy. Instead, the cases stand
18   for a far less sensational idea—that an agency may not protect the final product of deliberations
19   as deliberative.
20           This situation is completely different. The deliberative material at issue did not concern
21   application of any agency policy or position, and certainly not a position that Plaintiff identifies
22   as, “the reporting framework set forth in the January 2014 ODNI letter (sic)” Pls.’ Mot. at 6.3
23   Moreover, the documents at issue in this motion are informal communications—email traffic—
24   that discuss the FBI’s response to Twitter’s request for the FBI to review Twitter’s proposed
25   Transparency Report. See Bessee Decl. at 4-25 (describing documents). Far from reflecting the
26   kind of formal, “considered statements of the agency’s legal position” at issue in Tax Analysts, or
27
     3
      Indeed, the ODNI did not issue a “policy” or position in 2014; it made a discretionary
28   declassification of previously properly classified information. See Doc. 147-1, Ex. 1.

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                 6
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
               Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 8 of 14




 1   the data prepared for post-decision dissemination in Carter, these documents describe the initial
 2   opinions and candid views of attorneys and policy staff within DOJ and FBI prior to an agency
 3   decision. See id. ¶ 4. Such information is exactly the kind that, if released, “would expose an
 4   agency’s decision-making process in such a way as to discourage candid discussion within the
 5   agency.” See Assembly of the State of Cal., 968 F.2d at 921. If these documents are not validly
 6   protected by the privilege, it is hard to imagine what would be.
 7       II.       The Government’s Decision-making Process and Mental Impressions are not “At
                   Issue,” so Plaintiff Does not Have a Need for Deliberative Information.
 8
               Plaintiff claims that the qualified nature of the deliberative process privilege means that
 9
     the privilege must yield to its purported need for deliberative information. See Pls.’ Mot. 7-9.
10
     Twitter contends that its suit amounts to a “direct[] challenge[] [to] a government agency’s
11
     deliberative process.” See Pls.’ Mot. at 7 (citing Holmes v. Hernandez, 221 F. Supp. 3d 1011,
12
     1021 (N.D. Ill. 2016)). But Twitter’s challenge has nothing to do with Government
13
     deliberations: the only information that could be potentially relevant to whether the
14
     Government’s position survives strict scrutiny4 is whether release of the information contained in
15
     the draft Transparency Report would present a national security harm sufficient to justify the
16
     restriction of Plaintiff’s speech. See July 6, 2017 Order, at 2 (assessing whether the Government
17
     had “demonstrate[d] that disclosure of the information in the Draft Transparency Report would
18
     present such a grave and serious threat of damage to national security as to meet the applicable
19
     strict scrutiny standard).
20
               Plaintiff’s argument to the contrary is largely based on its reading of the In re NSL case,
21
     which it points out requires “individualized consideration of Twitter’s size, user base, or other
22
     unique attributes” in order for the government to survive strict scrutiny. See Pls.’ Mot at 1-2
23
     (citing In re Nat’l Sec. Letter, 863 F.3d 1110, 1125 (9th Cir. 2017). Plaintiff consequently
24
     argues that the “materials reflecting both the Government’s classification process and its reasons
25
26             4
               Defendants preserve their position that strict scrutiny should not apply to this case, and
     maintain their view that discovery is not appropriate because the Government has demonstrated
27
     that the information Twitter wishes to reveal is properly classified, because its disclosure
28   reasonably could be expected to result in serious damage to the national security. See Exec.
     Order 13526, § 1.1.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                  7
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
              Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 9 of 14




 1   for restricting Twitter’s speech are ‘undoubtedly relevant,’” citing to the Western District of
 2   Washington in Karnoski. See Pls. Mot. at 8 (citing Karnoski v. Trump, No. C17-1297-MJP,
 3   2018 WL 1784464 (W.D. Wash Apr. 13, 2018) (appeal pending).
 4           This contention is incorrect for a number of reasons. Most conspicuously, the Court’s
 5   discussion of the individualized analysis requirement in In re NSL did not concern an assessment
 6   of whether information is classified at all—instead it concerned the issuance of a nondisclosure
 7   requirement in connection with a particular National Security Letter under 18 U.S.C. § 2709(c).
 8   See In re NSL, 863 F.3d at 1110. Moreover, Plaintiff appears to believe that the individualized
 9   consideration contemplated by the In re NSL court must be demonstrated through internal email
10   traffic—in fact, the unclassified Steinbach Declaration provides details about those
11   individualized considerations with far greater concision and detail than these documents could.
12   See Decl. of EAD Steinbach, ECF No. 147-1. As described in the Government’s Motion for
13   Reconsideration addressing the effect of the In re NSL case on these proceedings, the Steinbach
14   Declaration, “has articulated specific national security harms that could be reasonably be (sic)
15   expected to result from the proposed disclosure, based on the specific conclusions that
16   adversaries could draw from the disclosure that Plaintiff had, or had not, received certain process
17   in a given year.” See Defs.’ Reply in Supp. of Mot. for Reconsideration, ECF No. 184 at 3
18   (citing Steinbach Decl. ¶¶ 7–8, 30–38). Moreover, the articulation of this rationale in that
19   declaration includes “individualized information as to why disclosure of the particular
20   information at issue in Twitter’s report reasonably could be expected to harm national security—
21   including based on Plaintiff’s particular situation and the size of its customer base.” See id. This
22   information is readily available without the documents Plaintiff seeks.
23           Although Plaintiff would like to transform this case into one in which the state of mind of
24   the decision-makers is at issue, this is not such a case—Plaintiff’s failure to recognize this fact
25   renders its discussion of Karnoski inapposite. Attempting to analogize to that case, Plaintiff
26   claims that the issue in that case “parallels the core issue here: ‘[w]hether Defendants have
27   satisfied their burden of showing that the Ban is constitutionally adequate.’” See Pls.’ Mot. at 8.
28   But that decision addressed a completely different question, i.e. the constitutionally of the

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                8
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
                Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 10 of 14




 1   military’s policy regarding service by transgender individuals. See Karnoski, at *13 (W.D.
 2   Wash. Apr. 13, 2018). The court in that case found that the deliberative process privilege could
 3   not protect the documents at issue there because a key question in the suit was whether the
 4   motive for the classification was illegitimate “prejudice or stereotype . . . [which] necessarily
 5   turns on facts related to Defendants’ deliberative process.” See id. But even assuming the
 6   Karnoski district court was correct – an issue still on appeal5 – no such questions of motive are at
 7   issue here, and thus Karnoski is therefore inapposite .
 8              In sum, Plaintiff has not placed the Government’s deliberations “at issue” in this case,
 9   and therefore evidence Plaintiff seeks here is not relevant. What relevant information exists is
10   available elsewhere, i.e., in the Unclassified Steinbach Declaration and in Defendants’ non-
11   privileged document productions to Plaintiff. Plaintiff has not shown that it has any need for this
12   information that overrides the deliberative process privilege.
13       III.      The Documents are Validly Protected by the Attorney-Client Privilege and the
                   Work Product Doctrine.
14
                “The attorney-client privilege protects confidential disclosures made by a client to an
15
     attorney in order to obtain legal advice . . . as well as an attorney’s advice in response to such
16
     disclosures.” In re Grand Jury Investigation, 974 F.2d 1068, 1070 (9th Cir. 1992). The purpose
17
     of the attorney-client privilege is to “encourage full and frank communication between attorneys
18
     and their clients and thereby promote broader public interests in the observance of law and
19
     administration of justice.” Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). “Clients
20
     must be able to consult their lawyers candidly, and the lawyers in turn must be able to provide
21
     candid legal advice.” United States v. Christensen, 828 F.3d 763, 802 (9th Cir. 2015). This
22
     rationale applies with “special force in the government context” to encourage employees “to seek
23
     out and receive fully informed legal advice.” In re City of Erie, 473 F.3d 413, 419 (2d Cir.
24
     2007).
25
26
27   5
      The Government has filed a writ of mandamus with the Ninth Circuit challenging the district
28   court’s ruling in Karnoski v. Trump, No. 18-35347 (9th Cir.).

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                9
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 11 of 14




 1           Plaintiff claims that this is a “blanket assertion” of the privilege that should be “extremely
 2   disfavored” under United States v. Martin. See 278 F.3d 988, 1000 (9th Cir. 2002). But in that
 3   case, the court found that the party attempting to assert the privilege had not “identif[ed] specific
 4   communications and the grounds supporting the privilege as to each piece of evidence over
 5   which privilege [was] asserted.” Id. Here, instead, DOJ and FBI provided Twitter with a
 6   detailed privilege log describing each of the documents, and have further provided along with
 7   this opposition a declaration describing the documents in detail and the grounds supporting the
 8   privilege with respect to each document. See Bessee Decl. at 4-25. Both the privilege log and
 9   the declarations make clear that the documents at issue do, in fact, fulfill all the requirements of
10   the privilege, and that the privilege has not been waived.6 See id.
11           Next, plaintiff claims that the assertions would only be sufficient if they discussed “what
12   sorts of legal issues” were supposedly discussed in the document, citing to this Court in Elec.
13   Frontier Found. v. Dep’t of Justice (“EFF”), No. 15-CV-03186-MEJ, 2016 WL 7406429, at *7
14   (N.D. Cal. Dec. 22, 2016), and to the District of Oregon in Riverkeeper v U.S. Army Corps of
15   Eng’rs, 38 F. Supp. 3d 1207 (D. Or. 2014). Reading Plaintiff’s brief, it would appear that the
16   only way to assert the attorney-client privilege would be to reveal the privileged information
17   itself. Unsurprisingly, neither EFF nor Riverkeeper stand for such a proposition. EFF found
18   that the party attempting to assert the privilege had failed entirely to show that the documents at
19   issue contained legal advice and that they had not discussed “even generally what sorts of legal
20   issues” were presented, not that that party needed to describe those legal issues with specificity
21   in order to protect the documents from release. EFF, 2016 WL 7406429, at *7 (emphasis
22   added). Moreover, in Riverkeeper, the Court found that the documents at issue in that case could
23   not be protected by the attorney-client privilege because the Vaughn index descriptions simply
24   repeated the requirements of the privilege in a conclusory fashion.
25
     6
      Plaintiff cites a case, Wiener v. FBI, for the proposition that an assertion of the attorney client
26   privilege must be “tailor[ed] . . . to the specific document withheld.” 943 F.2d 972, 978–79 (9th
     Cir. 1991). That case does not have to do with the attorney-client privilege at all, nor with any
27
     other privilege applicable here, but rather with the sufficiency of a Vaughn index in a FOIA case
28   that asserted various FOIA exemptions not at issue in this case. See id. Nonetheless, both the
     privilege log and the Government’s declarations are, in fact, tailored to each specific document.
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                 10
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 12 of 14




 1           Here, in contrast, the privilege logs and the declarations go through each document in
 2   detail, and describe with as much specificity as possible the subjects of discussion. See Decl. at
 3   5-32. The descriptions also identify what the roles of particular attorneys were in the
 4   discussions, and how the discussions furthered obtaining advice for the governmental client. See
 5   id. These are the exact kinds of documents that should be shielded by the attorney-client
 6   privilege, and without which the government could not count on its attorneys to provide
 7   unvarnished, candid legal advice.
 8           Similarly, the attorney work product doctrine protects documents and other memoranda
 9   prepared by an attorney in anticipation of litigation. See Fed. R. Civ. P. 26(b)(3); Hickman v.
10   Taylor, 329 U.S. 495 (1947). To qualify for work product protection, “documents must have two
11   characteristics: (1) they must be prepared in anticipation of litigation or for trial, and (2) they
12   must be prepared by or for another party or by or for that other party’s representative.” In re
13   Cal. Pub. Utils. Comm’n, 892 F.2d 778, 780-81 (9th Cir. 1989) (internal quotation marks
14   removed). At the time these documents were created, Twitter had publically announced that it
15   was considering litigation. See “Fighting for more #transparency,” Twitter, Inc. Blog, (Feb. 6,
16   2014) (“[W]e have pressed the U.S. Department of Justice to allow greater transparency . . . We
17   are also considering legal options we may have to seek to defend our First Amendment rights.”);
18   see also Bessee Decl. ¶ 5; Declaration of Patrick Findlay (“Findlay Decl.”), Acting Chief and
19   Special Counsel, Office of Strategy Management and Development, National Security Division,
20   Department of Justice, ¶ 3, attached as Ex. B; Decl. of Julia A. Heiman (“Heiman Decl.”),
21   Senior Counsel, Federal Programs Branch, Civil Division, Department of Justice, ¶ 3-5, attached
22   as Ex. C. It is incontestable that these documents were prepared “in anticipation of pending
23   litigation or for trial.” Fed. R. Civ. P. 26(b)(3).
24           Plaintiff claims that the documents protected by the work product doctrine were not
25   prepared in “anticipation of litigation” because they served a “dual purpose,” that is, they also
26   served to respond to Twitter’s request for the FBI to review Twitter’s proposed report and would
27   have “been created in substantially similar form” irrespective of the prospect of litigation. See
28   Pls.’ Mot. at 10. But Plaintiff misses a key aspect of the doctrine that is integral to why these

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                11
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 13 of 14




 1   documents are properly protected by the privilege. In the Ninth Circuit, when faced with a
 2   document that potentially serves both a litigation and a non-litigation purpose, the correct inquiry
 3   is whether the “in light of the nature of the document and the factual situation in the particular
 4   case, the document can be fairly said to have been prepared or obtained because of the prospect
 5   of litigation.” See In re Grand Jury Subpoena, Mark Torf/Torf Envtl. Mgmt. (Torf), 357 F.3d
 6   900, 907 (9th Cir. 2004). Where the documents’ “litigation purpose so permeates any non-
 7   litigation purpose that the two purposes cannot be discretely separated from the factual nexus as
 8   a whole,” the documents are entitled to work product protection. Id. at 910.
 9           This scenario is exactly of the kind in which the threat of litigation cannot be extricated
10   from the non-litigation purpose. The Government was looking to respond to Twitter’s request
11   with full knowledge that Twitter was considering filing suit, thus any inquiry into the proper
12   response “can be fairly said to have been prepared . . . because of the prospect of litigation.” Id.
13   at 907. Although Twitter claims that the Government “would have been required to engage in
14   the same deliberations about whether to classify portions of Twitter’s Transparency Report
15   regardless of its anticipation of Twitter’s suit,” these documents encompass not only the
16   operational deliberations about whether and what portions of the Transparency Report were
17   classified, but also the thoughts, impressions, and opinions of attorneys regarding the legal risk
18   associated with that task and how best to protect the Government’s interests in reasonably
19   anticipated litigation with Twitter and other providers seeking to publish information regarding
20   their receipt of national security legal process. See, e.g., Bessee Decl. at 5 (Sample 1 contains
21   “written communications prepared by a Deputy General Counsel of the FBI, reflecting his
22   mental impressions and opinion as well as the mental impressions and opinions of other
23   Executive Branch attorneys, prepared and developed in anticipation of litigation concerning
24   Twitter’s draft transparency report and potential litigation by other similarly situated individuals
25   or entities”); see also Findlay Decl.; Heiman Decl.
26           Moreover, as discussed above, Twitter’s contention that the “mental impressions” of
27   attorneys are at issue in this case is simply incorrect. See Pls.’ Mot. at 11. This Court’s First
28   Amendment analysis does not turn on mental impressions—assuming arguendo that the strict

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                                12
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278 Filed 03/01/19 Page 14 of 14




 1   scrutiny standard applies, it turns on whether “disclosure of the information in the Draft
 2   Transparency Report would present such a grave and serious threat of damage to national
 3   security as to meet the applicable strict scrutiny standard.” July 6, 2017 Order at 2. Twitter has
 4   not shown any need to see information validly protected as work product, because the mental
 5   impressions of government attorneys in anticipation of litigation, or indeed, after the
 6   commencement of Twitter’s lawsuit, are not at issue in this case.
 7                                                  CONCLUSION
 8           For the foregoing reasons, this Court should deny Plaintiff’s Motion Challenging
 9   Defendants’ Privilege Designations in full.
10
11   Dated: March 1, 2019                                 Respectfully submitted,
12
                                                          JOSEPH H. HUNT
13                                                        Assistant Attorney General
14
                                                          DAVID L. ANDERSON
15                                                        United States Attorney
16                                                        ANTHONY J. COPPOLINO
17                                                        Deputy Branch Director

18                                                               /s/
                                                          JULIA A. HEIMAN, Bar No. 241415
19                                                        Senior Counsel
20                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
21                                                        U.S. Department of Justice
                                                          Civil Division, Federal Programs Branch
22
                                                          P.O. Box 883
23                                                        Washington, D.C. 20044
                                                          Christopher.Healy@usdoj.gov
24                                                        Attorneys for Defendants
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                           13
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 1 of 28




                     Exhibit A
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 2 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 3 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 4 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 5 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 6 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 7 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 8 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 9 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 10 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 11 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 12 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 13 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 14 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 15 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 16 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 17 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 18 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 19 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 20 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 21 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 22 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 23 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 24 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 25 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 26 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 27 of 28
Case 4:14-cv-04480-YGR Document 278-1 Filed 03/01/19 Page 28 of 28
Case 4:14-cv-04480-YGR Document 278-2 Filed 03/01/19 Page 1 of 4




                    Exhibit B
Case 4:14-cv-04480-YGR Document 278-2 Filed 03/01/19 Page 2 of 4
Case 4:14-cv-04480-YGR Document 278-2 Filed 03/01/19 Page 3 of 4
Case 4:14-cv-04480-YGR Document 278-2 Filed 03/01/19 Page 4 of 4
Case 4:14-cv-04480-YGR Document 278-3 Filed 03/01/19 Page 1 of 4




                    Exhibit C
             Case 4:14-cv-04480-YGR Document 278-3 Filed 03/01/19 Page 2 of 4



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ANTHONY J. COPPOLINO
     Deputy Branch Director
 4
     JULIA A. HEIMAN
 5   Senior Counsel
     CHRISTOPHER HEALY
 6   Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
       P.O. Box 883
 9     Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11     Email: julia.heiman@usdoj.gov
12   Attorneys for Defendants the Attorney General, et al.
13                             IN THE UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16   TWITTER, INC.,                             ) Case No. 14-cv-4480
                                                )
17         Plaintiff,                           )
18                                              ) DECLARATION OF
                                                ) JULIA A. HEIMAN
19                      v.                      ) SUBMITTED IN
                                                ) SUPPORT OF DEFENDANTS’
20
     WILLIAM P. BARR, United States            )  OPPOSITION TO PLAINTIFF’S
21         Attorney General, et al.,            ) MOTION CHALLENGING
                                                ) DEFENDANTS’ PRIVILEGE
22         Defendants.                          ) DESIGNATIONS
                                                )
23
     __________________________________________)  Hon. Yvonne Gonzalez Rogers
24
25
             Pursuant to 28 U.S.C. § 1746, I, Julia A. Heiman, hereby declare:
26
             1.       I am a Senior Counsel in the Civil Division, Federal Programs Branch, of the
27
     United States Department of Justice. I serve as one of the attorneys representing the Defendants
28
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480                                       1
     Declaration of Julia Heiman Submitted in Support of
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278-3 Filed 03/01/19 Page 3 of 4




 1   in the above-captioned case. The statements made herein are based on my personal knowledge,
 2   and on information made available to me in the course of my duties and responsibilities as
 3   Defendants’ counsel in this case.
 4           2.       I submit this declaration in support of the Defendants’ opposition to Plaintiff’s
 5   Motion Challenging Defendants’ Privilege Designations, ECF No. 258, specifically to explain
 6   why emails written by a DOJ litigator included in the documents that Twitter has labelled
 7   “Sample 9” and “Sample 10” are properly protected from disclosure as work product.
 8           3.       Sample 9 and 10 both constitute email exchanges that occurred following the
 9   commencement of the instant action, between FBI attorneys and the DOJ litigating attorneys in
10   the Federal Programs Branch who represented the FBI in this litigation at that time. As one of
11   the litigators representing the FBI in this litigation, I was copied on both of these email
12   exchanges.
13           4.       Sample 9 is an email exchange that occurred on October 16, 2014, shortly after
14   Plaintiff commenced this action. Two emails in that exchange were prepared by another DOJ
15   litigator representing the FBI in this matter and discuss his opinions and legal advice related to
16   this action, as well as his predictions regarding how this litigation might unfold and his advice

17   based on those predictions. This document also includes a list of that litigator’s requests for

18   information from FBI in furtherance of DOJ’s representation of the FBI in this matter, also

19   reflecting his advice and mental impressions regarding this litigation.

20           5.       Sample 10 is an email exchange that occurred on November 5–6, 2014, that

21   includes two emails written by the same DOJ litigator as in Sample 9. These two emails contain

22   that litigator’s legal advice and opinions regarding this action, including in light of confidential

23   information had been provided to him by the client, i.e. the FBI, as well as other by other client

24   agencies in the Intelligence Community.

25
     Executed on this 1st day of March, 2019.
26
27                                                                  _/s/ Julia A. Heiman___
                                                                    JULIA A. HEIMAN
28                                                                  Senior Counsel
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480                                            2
     Declaration of Julia Heiman Submitted in Support of
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
             Case 4:14-cv-04480-YGR Document 278-3 Filed 03/01/19 Page 4 of 4



                                                           Federal Programs Branch,
 1
                                                           Civil Division
 2                                                         United States Department of Justice

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480                                3
     Declaration of Julia Heiman Submitted in Support of
     Defendants’ Opposition to Plaintiff’s Motion
     Challenging Defendants’ Privilege Designations
